           Case 1:19-cv-00930-SB        Document 25        Filed 04/19/21      Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 MICHAEL K.,1                                                           Case No. 1:19-cv-00930-SB

                         Plaintiff,                                       OPINION AND ORDER

                 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                         Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Michael K. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of his applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

Social Security Act. The Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3). For the reasons explained below, the Court reverses the Commissioner’s

decision and remands this case for further proceedings.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
           Case 1:19-cv-00930-SB        Document 25       Filed 04/19/21     Page 2 of 21




                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)).2 Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

///

///

///


       2
         The Commissioner appears to suggest that the applicable standard of review is the
substantial evidence standard set forth in Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019). In
the Ninth Circuit, however, not only must the Court review for substantial evidence under
Biestek, but it must also review the ALJ’s decision for harmful legal error. See, e.g., Ahearn v.
Saul, 988 F.3d 1111, 1115 (9th Cir. 2021); Ford v. Saul, 950 F.3d 1141, 1153-54 (9th Cir. 2020)
(citing Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) and Biestek, 139 S. Ct. at
1154)).

PAGE 2 – OPINION AND ORDER
         Case 1:19-cv-00930-SB         Document 25        Filed 04/19/21     Page 3 of 21




                                         BACKGROUND

I.     PLAINTIFF’S APPLICATIONS

       Plaintiff filed his DIB and SSI applications on May 21, 2015. (Tr. 109-12.) He was born

in December 1959, making him fifty-four years old on October 30, 2014, the alleged disability

onset date. (Tr. 83, 113.) Plaintiff graduated from high school. (Tr. 251.) He has past relevant

work experience as an automobile salesperson and finance manager. (Tr. 44.) Plaintiff’s

applications allege disability due to: “heart, pericarditis, PTSD [posttraumatic stress disorder],

anxiety, deg[enerative] disc disease, neck, ADHD [attention deficit hyperactivity disorder], OCD

[obsessive compulsive disorder], terretts [sic] with ticks, gastritis, esophagitis, edema, ongoing

gall bladder issues, IBS [irritable bowel syndrome], [and] glaucoma 20 years/gotten worse.” (Tr.

83-84, 96-97, 113-14, 127-28.)

       The Commissioner denied Plaintiff’s applications initially and upon reconsideration, and

on September 28, 2016, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 164-66.) Plaintiff and a vocational expert (“VE”) appeared and testified at a

hearing on March 30, 2018. (Tr. 53-82.) On May 22, 2018, the ALJ issued a written decision

denying Plaintiff’s applications. (Tr. 34-46.) On April 22, 2019, the Appeals Council denied

Plaintiff’s request for review, thereby making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-4.) Plaintiff now seeks judicial review of the ALJ’s decision.

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

PAGE 3 – OPINION AND ORDER
         Case 1:19-cv-00930-SB         Document 25        Filed 04/19/21     Page 4 of 21




Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 36-44.) At step one, the ALJ determined that Plaintiff met the insured status

requirements for DIB and had not engaged in substantial gainful activity since October 30, 2014,

the alleged disability onset date. (Tr. 36.) At step two, the ALJ determined that Plaintiff has the

following severe impairments: (1) status post two coronary bypass surgeries, (2) pericarditis, and

(3) degenerative disc disease of the cervical spine. (Tr. 37.) At step three, the ALJ concluded that

Plaintiff does not have an impairment that meets or equals a listed impairment. (Tr. 40.) The ALJ

then concluded that Plaintiff has the residual functional capacity (“RFC”) to perform light work,
PAGE 4 – OPINION AND ORDER
         Case 1:19-cv-00930-SB          Document 25       Filed 04/19/21     Page 5 of 21




subject to these limitations: Plaintiff (1) can occasionally climb ladders, ropes, and scaffolds; (2)

can occasionally stoop, kneel, crouch, and crawl; and (3) is limited to occasionally bilateral

overhead reaching. (Tr. 41.) At step four, the ALJ concluded that Plaintiff is a capable of

performing his past work as an automobile salesperson and finance manager. (Tr. 44.) Therefore,

the ALJ determined that since his alleged disability onset date, Plaintiff was not disabled within

the meaning of the Social Security Act. (Tr. 46.)

                                          DISCUSSION

       In this appeal, Plaintiff argues that the Commissioner erred by failing to find his mental

impairments severe at step two of the sequential evaluation process and by including no mental

functional limitations in the RFC. Plaintiff asserts the error is harmful because any severe mental

impairment would preclude his ability to perform past work and require a finding of disability

under the Grids. Plaintiff attributes the ALJ’s failure to find a severe mental impairment at step

two to the improper evaluation of Plaintiff’s subjective symptom allegations and the opinions of

the treating and examining medical providers of record.

I.     STEP TWO

       Step two of the sequential evaluation process is a de minimis procedural device used to

screen out baseless disability claims. Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005)

(citation omitted). To proceed in the sequential evaluation process, a claimant must provide

evidence of one or more “severe” impairments which establish more than a minimal effect on the

claimant’s ability to perform normal work activity. 20 C.F.R. §§ 404.1512, 416.912; see Smolen

v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). An ALJ must consider the combined effect of all

the claimant’s impairments on his or her ability to function. Howard ex rel. Wolff v. Barnhart,

341 F.3d 1006, 1012 (9th Cir. 2003). Where an ALJ erroneously fails to find one or more severe

impairments at step two, the error may be harmless if the ALJ nevertheless considers the non-

PAGE 5 – OPINION AND ORDER
          Case 1:19-cv-00930-SB         Document 25       Filed 04/19/21      Page 6 of 21




severe impairments in making the RFC finding. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir.

2007).

         Plaintiff asserts the ALJ committed harmful error by failing to find any severe mental

impairment(s) at step two, by improperly evaluating (1) his subjective symptom testimony, and

(2) the medical source evidence of record, both of which precipitated further error.

II.      SUBJECTIVE SYMPTOM TESTIMONY

         A.     Symptom Allegations

         Plaintiff completed an adult function report as part of the application process, dated July

25, 2015. (Tr. 265-72.) He explained that his ability to work is limited by a number of factors:

reduced attention span and ability to focus, need for significant down-time after completing

“easy” tasks, high levels of anxiety, chronic fatigue, physical pain, heart palpitations, digestive

problems, and difficulty sleeping. (Tr. 265-66.)

         Plaintiff asserted he can perform a range of activities of daily living (“ADL”). These

include personal hygiene, “light chores,” preparing simple meals, watching television, attending

medical appointments, using social media, paying bills, taking “short walks,” and caring for his

cats. (Tr. 266.) He is also able to provide care for his disabled wife, which includes preparing

simple meals and picking up her medications. (Id.) He asserted that it takes him two-to-three

times as long it should to prepare meals. (Tr. 267.) Plaintiff identified a range of chores he can

perform, including light cleaning, laundry, “very light” yardwork, using the dishwasher, driving,

and shopping for groceries and personal items two-to-three times each week. (Tr. 268.) He visits

a close friend of his occasionally, and occasionally uses his smart phone to converse with family

or friends. (Tr. 269.) Plaintiff described that he is less interested in hobbies and pleasurable

pursuits he used to do in the past, such as reading, hiking, camping, seeing movies and plays,



PAGE 6 – OPINION AND ORDER
         Case 1:19-cv-00930-SB          Document 25       Filed 04/19/21      Page 7 of 21




playing sports, and visiting friends. (Id.) He indicated he has stopped “pretty much all social

activities” because he has a “very low tolerance level” for family, friends, and neighbors.

(Tr. 270.)

       In terms of physical functionality, Plaintiff indicated he can lift twenty pounds, walk half

a mile before needing to stop to rest, pay attention for five to fifteen minutes, sometimes finishes

what he starts, and he can follow written and oral instructions if repeated. (Id.) He emphasized

that he handles stress and changes in his routine “very poorly.” (Tr. 271.) He explained that he

has a fear of “losing it” mentally, becoming physically incapacitated, and that he fears losing

loved ones. (Id.) Finally, Plaintiff described that he suffers from worsening depression, but

cannot take medications due to side effects, and he feels that physical therapy has exacerbated

his physical pain. (Tr. 72.)

       Plaintiff’s hearing largely covered the same ground. (See Tr. 54-82.) Plaintiff’s attorney

asserted that Plaintiff’s physical impairments have triggered severe anxiety. (Tr. 57.) The

attorney also explained that Plaintiff’s anxiety arises from dealing with his wife’s and son’s

mental health issues. (Tr. 58.) However, Plaintiff testified that the situational stressors involving

his wife and son have “dramatically reduced.” (Tr. 64.) Plaintiff further testified that his

depression and anxiety are his primary barriers to employment. (Tr. 62.) He stated that he was

unemployed from 2008 until 2012 due to mental health issues. (Tr. 63.) Upon returning to work,

he soon began experiencing heart problems that resulted in open-heart surgery, which in turn

spawned other physical problems. (Id.) In response to questions from the ALJ about past work

experience, Plaintiff described that in 2015 he reviewed a movie script for his brother, a

Hollywood producer. (Tr. 59-60.) He explained that he did not feel he would be able to maintain

a full-time job due to excessive absences caused by anxiety, depression, and fatigue. (Tr. 67, 69.)



PAGE 7 – OPINION AND ORDER
           Case 1:19-cv-00930-SB        Document 25        Filed 04/19/21     Page 8 of 21




In the past, Plaintiff attempted to earn money by selling items in online auctions, but he no

longer has the focus or perseverance to do so. (Tr. 68.) Finally, Plaintiff described that he has

engaged in physical therapy with a trainer but was only able to attend a few of the dozen or so

classes because he was unable to follow through. (Tr. 73-74.)

          B.     Analysis

          Where, as here, there is no evidence of malingering and an ALJ determines that a

claimant has provided objective medical evidence of underlying impairments which might

reasonably produce the symptoms alleged, the ALJ is required to provide clear and convincing

reasons for discrediting a claimant’s symptom testimony. See Ghanim v. Colvin, 763 F.3d 1154,

1163 (9th Cir. 2014). An ALJ may reject a claimant’s subjective symptom testimony by finding

that the claimant’s ADLs: (1) are inconsistent with the functional limitations alleged, or (2) meet

the threshold for transferable work skills. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here,

the ALJ determined that Plaintiff’s ADLs were inconsistent with his symptom testimony. (Tr.

43-44.)

          For example, the ALJ found that Plaintiff downplayed activities he performed at the

YMCA when he testified that he could only follow through with two courses. (Tr. 43.) The ALJ

found Plaintiff’s testimony inconsistent with other evidence in the record that he reported going

to the training courses two to four times each week, as well as Tai Chi and yoga classes. (Tr. 38,

43; see Tr. 1559, 1566, 1573, 1576, 1580-81, 1583.) Although this is a discrepancy, the

discrepancy is not material to Plaintiff’s symptom allegations, and the ALJ did not appear to

consider that Plaintiff’s provider prescribed the classes specifically to treat his anxiety. (See Tr.

1560, 1564-66.) Discounting Plaintiff’s testimony based on his ability to participate in prescribed

mindfulness and other courses to treat his anxiety is not a clear and convincing reason to

question the severity of his alleged symptoms. Finally, to the extent the ALJ set out to discount
PAGE 8 – OPINION AND ORDER
         Case 1:19-cv-00930-SB          Document 25        Filed 04/19/21      Page 9 of 21




Plaintiff’s character or truthfulness, the rationale is invalid. See Social Security Ruling (“SSR”)

16-3p, available at 2017 WL 5180304, at *11 (Oct. 25, 2017).

       The ALJ also found that Plaintiff’s relatively robust activities were consistent with “a

fairly normal level of functioning throughout a typical day,” including the ability to care for his

disabled wife, which consisted of her medication management, helping her bathe and dress,

preparing simple meals for her, and taking her to appointments. (Tr. 44.) However, the Ninth

Circuit has been clear that one’s ability to perform basic self-care—or even basic care for

others—does not necessarily mean that a claimant could perform workplace activities outside of

the home on a regular and continuing basis. See Webb, 433 F.3d at 689 (holding that the ability

to do household chores is not inconsistent with disability); Trevizo v. Berryhill, 871 F.3d 664,

682 (9th Cir. 2017) (holding that the ability to perform childcare is not inconsistent with

disability). Indeed, Plaintiff consistently stated that although he can perform household chores,

he does them in only short stints. (Tr. 1023.) In addition, Plaintiff can independently perform

personal hygiene, but he bathes only twice each week and brushes his teeth only every other day.

(Tr. 1022.) Plaintiff’s treating providers also confirmed that Plaintiff’s symptoms impede his

personal hygiene tasks. Further, Plaintiff’s ability to use basic digital technology for email or

texting does not necessarily translate to his ability to function productively in a competitive

workplace outside of his home. The Court finds that the ALJ identified no ADLs that were

inconsistent with Plaintiff’s testimony.

       The ALJ also found Plaintiff’s complaints were inconsistent with the objective medical

evidence, with particular attention to Plaintiff’s ability to concentrate. (Tr. 38.) In support of his

finding, the ALJ noted that Plaintiff’s attention and concentration limitations were no more than

mild, based on reports by his medical providers. (Id.) (citing Tr. 869, 1022, 1513-14, 1518, 1603,



PAGE 9 – OPINION AND ORDER
        Case 1:19-cv-00930-SB          Document 25        Filed 04/19/21      Page 10 of 21




1610). However, many other medical records reflect that treating providers found Plaintiff

significantly impaired by his anxiety, particularly in the areas of attention and concentration.

(See, e.g., Tr. 1028 (anxiety impacts decision making), 1031 (persistent anxiety), 1034 (dramatic

language, “hyperfocusing” on body symptoms), 1037 (anxious affect), 1467 (“very anxious,”

dramatic language), 1471 (“needs to see” mental health provider), 1474 (anxiety impacting

decision making), 1480 (needs medical management and counseling), 1488 (marked limitation in

attention and concentration, ability to complete normal workday or workweek), 1490 (ADLs

including personal grooming habits impacted by anxiety symptoms), 1496 (obsessive,

ruminative), 1497 (“difficulty concentrating or completing a thought”), 1498 (meets criteria for

anxiety disorder including difficulty concentrating, irritability, muscle tension, sleep

disturbance), 1520 (anxiety impacting quality of life), 1538 (anxiety symptoms interfere with

ADLs), 1542 (difficulty concentrating or completing a thought), 1543 (anxiety impedes ability to

work, perform household chores, personal grooming, paying bills on time), 1586 (marked

limitations in attention and concentration, ability to complete normal workday or workweek),

1587 (symptoms of uncontrollable worry, lethargy, impaired ADLs, “brushing his teeth has

become a struggle”), 1605 (ongoing anxiety issue), 1623 (anxiety disorder including symptoms

of restlessness, fatigue, difficulty concentrating, irritability, muscle tension, and sleep

disturbance), 1630 (marked limitation in concentration, persistence or pace and adaptive skills),

1632 (anxiety impacts activities of daily care, focus, ability to be productive), 1643 (symptoms

impact ADLs).)

       Although the ALJ determined, and the Commissioner argues, that Plaintiff’s providers

were overly reliant on Plaintiff’s own symptom reports, the Ninth Circuit has established that

psychological clinical techniques should not be disregarded simply for that reason. See Buck v.



PAGE 10 – OPINION AND ORDER
        Case 1:19-cv-00930-SB           Document 25     Filed 04/19/21      Page 11 of 21




Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (holding that “the rule allowing an ALJ to reject

opinions based on self-reports does not apply in the same manner to opinions regarding mental

illness”). In any event, inconsistency with objective medical evidence alone is insufficient to

reject a claimant’s symptom allegations. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).

Because the ALJ failed to provide clear and convincing reasons to discredit Plaintiff’s mental

health symptoms, the ALJ erred in his evaluation of the severity of Plaintiff’s anxiety at step two

of the sequential evaluation process.

III.   MEDICAL SOURCE EVIDENCE

       A.       Legal Standards

       The ALJ’s step two finding here was also based on the ALJ’s evaluation of the medical

source opinions of record. In the Ninth Circuit, the ALJ must consider the acceptable medical

source opinions of record and assign weight to each. 20 C.F.R. §§ 404.1527(c), 416.927(c). In

this respect, an ALJ is responsible for resolving conflicts and ambiguities in the medical

evidence. Reddick, 157 F.3d at 722. To reject the contradicted opinion of a treating or examining

physician, the ALJ must provide specific and legitimate reasons for doing so. Lester v. Chater,

81 F.3d 821, 830-31 (9th Cir. 1995). The opinion of a non-examining medical consultant alone

does not constitute substantial evidence sufficient to reject the opinion of a treating or examining

physician. Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999). “An

ALJ can satisfy the substantial evidence requirement by setting out a detailed and thorough

summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

making findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (citing Reddick, 157

F.3d at 725).

///

///

PAGE 11 – OPINION AND ORDER
        Case 1:19-cv-00930-SB          Document 25       Filed 04/19/21     Page 12 of 21




        B.      Analysis

                1.     Examining Medical Source Dr. Shields

        Dr. Shields performed a psychological examination and evaluation in August 2015. (Tr.

1019-24.) Dr. Shields conducted a clinical interview, reviewed medical records (including chart

notes from Sarah Verducci and Ilene Goldman), administered a mental status examination, and

assessed an “index of independence in [ADLs].” (Tr. 1019.) Ultimately, the doctor diagnosed

Plaintiff with generalized anxiety disorder, panic disorder, unspecified anxiety disorder with

features of PTSD, Tourette’s disorder, and “multiple medical complaints.” (Tr. 1023.)

        Plaintiff’s mental status exam reflected adequate hygiene and grooming; normal speech;

euthymic mood and appropriate affect; adequate alertness, orientation, attention and

concentration, and memory; and adequate cognition, reasoning, and perception. (Tr. 1022.)

Plaintiff’s ADL assessment generally tracked his function report, identifying independent self-

care tasks, ability to prepare simple meals, independent driving, somewhat limited performance

of household chores, and independent management of his finances. (Tr. 1023.) Plaintiff reported

his typical day consisted of feeding his cats, emptying the dishwasher, helping his wife dress and

take her medications, watching television, and making simple meals. (Id.)

        Dr. Shields opined that Plaintiff could understand, remember, and carry out short and

simple instructions, and “intellectually” understand detailed instructions, but further noted that

Plaintiff’s ability to do so could be disrupted by anxiety, which suggests his ability to do so on a

regular and continuing basis is somewhat impaired. (Id.) Dr. Shields also concluded Plaintiff’s

attention, persistence, and pace might be affected by anxiety, low stress tolerance, and

intermittent panic attacks, although he did not detect indications of significant social dysfunction.

(Id.) Dr. Shields concluded that Plaintiff’s prognosis was good if he were able to better control

his anxiety. (Id.)

PAGE 12 – OPINION AND ORDER
        Case 1:19-cv-00930-SB         Document 25        Filed 04/19/21     Page 13 of 21




       The ALJ summarized Dr. Shields’ opinion and accorded it “some weight.” (Tr. 39-40.)

The ALJ explained the mental status exam was consistent with other unremarkable examinations

in terms of attention, concentration, and memory. (Tr. 39.) The ALJ reiterated that Plaintiff’s

relatively normal ADLs suggested Plaintiff’s anxiety “seemed to be well managed.” (Tr. 40.)

The ALJ noted that Plaintiff’s anxiety appeared to be situational rather than chronic and found

Dr. Shields’ “good” prognosis consistent with that of the treating provider. (Id.)

       Plaintiff contends that the ALJ failed properly to account for Dr. Shields’ statement that

he “may struggle with remembering detailed instructions at times if his anxiety is significantly

elevated and disrupting his focus[,]” and his conclusion that Plaintiff’s prognosis was favorable

“if he can get his anxiety under better control.” (Tr. 1023.) Plaintiff further contends the ALJ

mischaracterized Dr. Shields’ opinion as suggesting that Plaintiff’s anxiety “seemed to be well-

managed.” (Tr. 40.)

       The Court agrees that the ALJ erred in the evaluation of Dr. Shields’ opinion, which

impacted the ALJ’s finding at step two that Plaintiff’s anxiety is not a severe impairment. The

threshold for finding an impairment severe is low: it is the de minimis screening device for

baseless claims, and a severe impairment (singly or in combination with other impairments) must

simply have “more than a minimal effect on the person’s physical or mental ability to perform

basic work activities.” SSR 85-28, available at 1985 WL 56856, at *3 (Jan. 1, 1985); see also

Webb, 433 F.3d at 687 (noting that the court “must determine whether the ALJ had substantial

evidence to find that the medical evidence clearly established that [the plaintiff] did not have a

medically severe impairment or combination of impairments”).

       Considered in combination, Dr. Shields’ conclusions that Plaintiff may struggle

remembering detailed instructions when his anxiety is elevated and his prognosis was good if he



PAGE 13 – OPINION AND ORDER
        Case 1:19-cv-00930-SB          Document 25        Filed 04/19/21      Page 14 of 21




can get his anxiety under better control support a finding that his mental impairments cause more

than a minimal effect on Plaintiff’s ability to perform normal work activities.3 Dr. Shields’

findings do not reasonably suggest that Plaintiff’s anxiety is well-controlled. As summarized in

the previous section, the medical opinion evidence demonstrates that Plaintiff’s anxiety was

persistent over the adjudicative period and had more than a minimal effect on his ability to

perform in a competitive workplace. (See, e.g., Tr. 1028, 1031, 1034, 1037, 1467, 1471, 1474,

1480, 1488, 1490, 1496-98, 1520, 1538, 1542-43, 1586-87, 1605, 1623, 1630, 1632, 1643.) As

such, in the context of the step two severity determination, the ALJ erred in failing to provide

specific and legitimate reasons to reject Dr. Shields’ opinion that Plaintiff is unable to remember

more than simple instructions, “may struggle” to understand detailed instructions when his

anxiety level is high, and his prognosis is favorable only if Plaintiff is able to control his anxiety.

(Tr. 1023.)

       The Commissioner maintains that where “the evidence ‘is susceptible to more than one

rational interpretation, it is the ALJ’s conclusion that must be upheld.’” Ford, 950 F.3d at 1154

(quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)). Here, however, the ALJ did not

explain why he rejected Dr. Shields’ opinions regarding Plaintiff’s limitations to remember no

more than simple instructions, nor reasonably support his conclusion that Plaintiff’s anxiety was


       3
          Dr. Shields’ opinion that Plaintiff is unable to remember more than “short and simple
instructions,” and that his ability to understand detailed instructions on a regular and continuing
basis may be occasionally impaired, is material because the ALJ found Plaintiff was not disabled
by virtue of his ability to perform his past relevant work as a car salesperson (GED Reasoning
Level 4) and financial manager (GED Reasoning Level 5), and both positions require the ability
to do so (Tr. 45). See Appendix C – Components of the Definition Trailer, Dictionary of
Occupational Titles (“DOT”) Fourth Edition, Revised 1991, available at 1991 WL 688702 (Jan.
1, 2016) (GED Reasoning Level 4: “[i]nterpret a variety of instructions furnished in written, oral,
diagrammatic, or schedule form[]”; GED Reasoning Level 5: “[i]nterpret an extensive variety of
technical instructions in mathematical or diagrammatic form . . . [d]eal with several abstract and
concrete variables[]”).

PAGE 14 – OPINION AND ORDER
        Case 1:19-cv-00930-SB         Document 25       Filed 04/19/21     Page 15 of 21




so well-controlled it did not more than minimally impact his ability to perform—on a sustained

basis—abilities required by his past relevant work. For these reasons, the ALJ’s evaluation of Dr.

Shields’ opinions were based on legal error and not supported by substantial evidence.

               2.      Treating Medical Sources

       Several medical sources of record treated Plaintiff, including therapists Sara Verducci

and Ilene Goldman, and Drs. Wendy Schilling, John Delgado, and Robert Norvich. Of the

medical sources of record, Ms. Verducci appears to have had the longest treatment relationship

with Plaintiff. She began treating Plaintiff in 2015 for “anxiety, trauma recovery, and symptoms

of depression.” (Tr. 1632.) The record includes Ms. Verducci’s chart notes of Plaintiff’s

treatment, as well as three function-by-function assessments of his mental limitations in May

2016, March 2017, and December 2017. (Tr. 1488-91, 1586-88, 1618-32.)

       Each of Ms. Verducci’s assessments reflects significant mental functional limitations. For

example, in 2015, Ms. Verducci assessed “marked” limitations in the ability to: (1) maintain

attention and concentration; (2) perform activities within a schedule and maintain adequate

attendance and punctuality; (3) sustain an ordinary work routine; (4) work in coordination with

and proximity to others without distraction; (5) complete a normal workday and workweek and

perform at a consistent pace without interruptions by mental health symptoms; (6) respond

appropriately to changes in the work setting; and (7) set realistic goals or make workplace plans

independently. (Tr. 1488-89.) She indicated “moderate” limitations in numerous other workplace

functions. (Id.) Ms. Verducci listed Plaintiff’s symptoms as racing heart, shortness of breath,

“uncontrollable” fear and worry, disturbed sleep, lethargy, and inability to concentrate.

(Tr. 1490.) She explained Plaintiff is easily “sidetracked by environmental stimulations,” and

ADLs such as paying bills, personal grooming, and his “engagement in meaningful activities”

was “greatly impacted by these symptoms.” (Id.) Ms. Verducci indicated Plaintiff was
PAGE 15 – OPINION AND ORDER
         Case 1:19-cv-00930-SB         Document 25        Filed 04/19/21      Page 16 of 21




undergoing therapy for Generalized Anxiety Disorder and Adjustment Disorder with Depressed

Mood. (Id.)

        In March 2017, Ms. Verducci completed a second function-by-function mental health

assessment. She indicated marked limitation in nearly all the mental functions previously

identified as such. (Tr. 1586-87.) Ms. Verducci also identified the same diagnoses. (Tr. 1587.)

She explained that Plaintiff experienced several recent traumatic experiences leading to

excessive worry and lethargy, and ADLs such as brushing his teeth had become a struggle for

Plaintiff. (Id.)

        In December of the same year, Ms. Verducci completed another functional assessment.

She indicated Plaintiff’s depressive disorder symptoms included depressed mood, diminished

interest in activities, appetite disturbance, psychomotor agitations, decreased energy, feelings of

guilt or worthlessness, difficulty thinking or concentrating, and thoughts of death or suicide.

(Tr. 1621.) Regarding anxiety disorder, Dr. Verducci identified the following symptoms:

restlessness, fatigue, concentration difficulties, irritability, muscle tension, and sleep disturbance.

(Tr. 1623.) She also identified symptoms of Obsessive-Compulsive Disorder,

neurodevelopmental disorders, and trauma-related disorders. (Tr. 1623, 1627, 1629.) Once again,

Ms. Verducci identified numerous functional areas with marked limitations: (1) understanding,

remembering, or applying information; (2) concentration, persistence, or pace; and (3) adaptive

skills. (Tr. 1630.) She explained that Plaintiff’s mental health symptoms impact his ability to

perform self-care, focus and complete tasks, follow through with social activities, learn new

things, and “be productive during the day.” (Tr. 1632.)

        The ALJ assigned little weight to Ms. Verducci’s opinions. (Tr. 40.) He explained that

despite Ms. Verducci’s opinion that Plaintiff’s attention and concentration limitations were



PAGE 16 – OPINION AND ORDER
        Case 1:19-cv-00930-SB         Document 25        Filed 04/19/21     Page 17 of 21




“marked,” the objective record demonstrated Plaintiff often presented within normal limits. (Id.)

However, for the same reasons described above regarding Plaintiff’s subjective symptom

complaints and the ALJ’s erroneous interpretation of Dr. Shields’ opinion as reflecting no more

than minimal impairment in remembering more than simple instructions, the ALJ’s reasoning for

rejecting Ms. Verducci’s opinions regarding attention and concentration is insufficient in the

context of considering whether Plaintiff’s mental impairment is severe at step two, considering

that her assessment is based at least in part on her own clinical observations.4 See Buck, 869 F.3d

at 1049 (holding that a patient’s symptom reports and a provider’s clinical observations are

components of “psychiatric methodology”).

       The ALJ also rejected Ms. Verducci’s opinion by finding that her assessment that

Plaintiff experiences trouble with personal hygiene, such as brushing his teeth, was inconsistent

with her progress notes describing his hygiene as “neat and clean” and “good.” (Tr. 40.) This

purported inconsistency does not meet the specific-and-legitimate standard because neither

Plaintiff nor Ms. Verducci asserted Plaintiff is unable to perform hygiene tasks such as brushing

his teeth. To the contrary, Plaintiff explained he can brush his teeth, but does so only every other

day, and bathes only twice per week. (Tr. 1022.) Ms. Verducci did not state that Plaintiff is

wholly unable to brush his teeth, but rather that brushing his teeth and other ADLs have “become

a struggle” due to “uncontrollable worry” and “increased lethargy.” (Tr. 1587.) In context, the




       4
          Indeed, although Ms. Verducci is a non-acceptable medical source under the guidelines
in effect at the time of Plaintiff’s initial applications, a non-acceptable treating source opinion
may be entitled to more weight that an acceptable source because of the nature of the treatment
relationship. See 20 C.F.R. §§ 404.1527(c)(2)(i-ii), 416.1527(c)(2)(i-ii) (stating that factors for
evaluating treatment relationship include duration and frequency of examinations, and nature and
extent of treatment relationship, area of medical source’s expertise); SSR 06-03p, available at
2006 WL 2329939, at *5 (Aug. 9, 2006) (stating that the opinion of a non-acceptable medical
source may outweigh that of an acceptable medical source).
PAGE 17 – OPINION AND ORDER
        Case 1:19-cv-00930-SB         Document 25       Filed 04/19/21     Page 18 of 21




fact that Plaintiff presents with “adequate” or “good hygiene” at a glance is not inconsistent with

his own allegations or Ms. Verducci’s statement that maintaining hygiene is a struggle due to his

anxiety symptoms. The ALJ’s rationale is not a valid reason to reject the opinion of the mental

health provider with the most familiarity and longitudinal treatment record with Plaintiff.

       Importantly, Ms. Verducci’s opinion that Plaintiff’s mental impairments cause more than

a minimal impact on his functionality is consistent with those of other medical sources of record.

For example, Ms. Verducci’s December 2017 assessment is co-signed by treating physician Dr.

John Delgado. (Tr. 1618.) The assessment indicates Plaintiff meets three mental impairment

listings (for depression, anxiety and compulsive disorders, and trauma and stress disorders), with

symptoms including marked limitations in understanding, remembering, or applying

information; concentration, persistence, or pace; and adaptive ability. (Tr. 1630.) The ALJ

rejected Dr. Delgado’s opinion for the same reasons the ALJ rejected Ms. Verducci’s opinion,

namely, that the opinion is overly reliant on subjective symptom reports and inconsistent with

normal examination findings in memory and concentration. (Tr. 40.) Under Buck, the ALJ’s

rationale is insufficient, particularly as to the issue of whether the mental impairments have any

more than minimal functional impact. In other words, although the ALJ may have determined

Plaintiff’s symptoms were not marked, the ALJ failed to provide specific and legitimate reasons

to find the impairments were no more than mild. In the context of the step two analysis and

based on the record as a whole, the ALJ’s rationale is insufficient.

       Additionally, in March 2015 treating clinician Ilene Goldman determined Plaintiff met

“eight out of the nine symptoms of trauma . . . and also meets criteria for generalized anxiety

disorder[.]” (Tr. 1498.) Treating physician Dr. Robert Norvich indicated Plaintiff’s symptoms

were “impacting functioning and quality of life” and affected his personal judgment, and



PAGE 18 – OPINION AND ORDER
        Case 1:19-cv-00930-SB          Document 25        Filed 04/19/21      Page 19 of 21




assessed “moderate to marked” anxiety. (Tr. 1518, 1520.) The ALJ failed to reject either Ms.

Goldman’s or Dr. Norvich’s opinions, which alone constitutes error. Garrison, 759 F.3d at 1012-

13 (finding that an ALJ errs by ignoring a medical source opinion). The error is harmful because

the opinions undermine the ALJ’s finding that Plaintiff’s mental impairments are not severe. See

Webb, 433 F.3d at 687.

       For these reasons, the ALJ’s evaluation of the medical opinion evidence was based on

legal error and not supported by substantial evidence.

IV.    HARMFUL ERROR

       Although step two errors are harmless where an ALJ nevertheless considers the

impairments in crafting the RFC, here the ALJ did not incorporate any mental limitations in

Plaintiff’s RFC. Therefore, the Court finds that the ALJ’s failure meaningfully to evaluate

Plaintiff’s mental impairments at step two was not harmless error.

V.     REMEDY

       Plaintiff argues that the Court should credit the medical opinions as true, find one or more

of Plaintiff’s mental impairments severe, and conclude that Plaintiff is disabled. (Pl.’s Br. 20-25.)

Plaintiff correctly points out that once he turned 55 years old, the regulations require a disability

finding if he cannot return to his prior work and if his skills are not readily transferable to a

significant range of semi-skilled or skilled work within his functional capacity. (Pl.’s Br. at 22;

see also Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990) (“Accordingly, it is not enough

that persons of advanced age are capable of doing unskilled work; to be not disabled, they must

have acquired skills from their past work that are transferable to skilled or semiskilled work.”

(citing 20 C.F.R. § 404, Subpart P, App. 2, Rules 201.04–.08 (Table No. 1) and 20 C.F.R. §

404.1568(d))). However, although the VE identified unskilled occupations as those “most

suitable” for Plaintiff, neither the VE nor the ALJ addressed whether Plaintiff’s skills are readily

PAGE 19 – OPINION AND ORDER
        Case 1:19-cv-00930-SB           Document 25         Filed 04/19/21      Page 20 of 21




transferable to any semi-skilled or skilled occupations. (See Tr. 77, “Would there be any jobs in

the national economy such an individual could perform? A. It would be my opinion that [the]

position that would be most suitable to the job is a janitor, cleaner, which is an unskilled job,

light, unskilled. . . . [Also a] position such as an office helper, such as sorting mail[.] . . . And I

have to think of a third one, so hold on one moment. A position such as an advertising materials

distributor [INAUDIBLE] at residential facilities. This would [also] be an example[.]”)

(emphasis added). Therefore, even if the Court were to credit the medical opinion evidence as

true and find that Plaintiff cannot perform his past relevant work, further proceedings are

necessary to determine if Plaintiff’s skills are transferable to skilled or semiskilled work. See

Barnes v. Berryhill, 895 F.3d 702, 708 (9th Cir. 2018) (“[T]he Commissioner argues that the

VE’s testimony was sufficient to show Barnes had the skills to perform the semi-skilled jobs

identified. However, the VE gave no testimony whatsoever regarding Barnes’s skills or their

transferability. Assuming the VE took transferable skills into account is precisely what SSR 82-

41 prohibits, for the explicit reason that it makes the ALJ’s Step Five determination

unreviewable.”) (citing SSR 82-41, 1982 WL 31389, at *7).

        For the reasons stated herein, remand is necessary to allow the ALJ to (i) reevaluate the

medical opinion evidence and Plaintiff’s symptom testimony; (ii) determine if any of Plaintiff’s

mental impairments are severe; (iii) reformulate Plaintiff’s RFC to reflect his mental

impairments; and (iv) determine if Plaintiff can return to his past work, and if not, if his skills are

transferable to any semi-skilled or skilled occupations.

///

///

///



PAGE 20 – OPINION AND ORDER
       Case 1:19-cv-00930-SB      Document 25     Filed 04/19/21   Page 21 of 21




                                     CONCLUSION

      For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS this case for further proceedings.

      IT IS SO ORDERED.

      DATED this 19th day of April, 2021.


                                                HON. STACIE F. BECKERMAN
                                                United States Magistrate Judge




PAGE 21 – OPINION AND ORDER
